Per Curiam :
The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion to vacate the order for the examination of the defendant denied ; the examination, however, to be limited to the issues raised by the allegations contained in the 2d paragraph of the complaint, and the denial thereof by the defendant. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and order entered as stated in opinion. Settle order on notice.